 
Exhibit 10.6
 
ASSIGNMENT AND ASSUMPTION OF MEMBERSHIP INTEREST
 
THIS ASSIGNMENT AND ASSUMPTION OF MEMBERSHIP INTEREST (“Assignment”), is entered
into as of November 6, 2017, by and between the assignor listed on the signature
page hereto (“Assignor”), and Petro River Oil Corp. (“Assignee”).
 
W I T N E S S E T H:
 
WHEREAS, Assignor owns a 46.81% membership interest (the “Membership Interest”)
in Bandolier Energy, LLC, a Delaware limited liability company (the “Company”);
 
WHEREAS, Assignor agrees to transfer, assign and sell to Assignee all of its
Membership Interests upon the terms and conditions set forth herein (the
“Assigned Interests”).
 
NOW THEREFORE, for valuable consideration, receipt of which is acknowledged,
Assignor and Assignee agree as follows:
 
1.
Assignment and Assumption.
 
a.
Assignor hereby assigns, transfers and contributes to Assignee its rights, title
and interest in the Assigned Interests; which Assigned Interests are currently
owned by Assignor.
 
b.
Assignee hereby accepts the foregoing assignment of the Assigned Interests. From
and after the date hereof, Assignee hereby (i) is entitled to all of Assignor’s
benefits in the Company related to the Assigned Interests, and (ii) is admitted
to the Company as a member of the Company for all federal, state and local
corporate, tax and other purposes.
 
c.
Assignee acknowledges and agrees that the Assigned Interests are being assigned
and contributed to Assignee without representations or warranties of any kind,
express or implied.
 
d.
The Assignee agrees to pay Assignor an aggregate of 1,466,667 shares of common
stock of the Assignee (the “Common Stock Issuance”) for the Assigned Interests.
 
2.
Further Assurances. Assignor and Assignee agree to execute such other documents
and perform such other acts as may be reasonably necessary or proper and usual
to effect this Assignment.
 
3.
Governing Law. This Assignment shall be governed by and construed in accordance
with the laws of the State of New York.
 
4.
Successors and Assigns. This Assignment shall be binding upon and shall inure to
the benefit of Assignor and Assignees and their respective personal
representatives, heirs, successors and assigns.
 
5.
Counterparts. This Assignment may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument, and shall become effective when there exist copies
hereof which, when taken together, bear the authorized signatures of each of the
parties hereto. Only one such counterpart signed by the party against whom
enforceability is sought needs to be produced to evidence the existence of this
Assignment.PDF email signatures shall have the same binding effect as original
signatures. No party hereto shall raise the use of a PDF email to deliver a
signature or the fact that any signature or agreement or instrument was
transmitted or communicated through the use of PDF email as a defense to the
formation of a legal, valid and binding contractual obligation and each such
party forever waives any such defense.
 
 
[SIGNATURE PAGE TO FOLLOW]
 
 
-1-

 
 
IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment as of
the date first hereinabove written.
 
 
 
ASSIGNOR:
 
PEARSONIA WEST INVESTMENTS, LLC
 
By: ___________________________________
Name: Scot Cohen
Title: Manager
 
 
 
 
 
 
 
ASSIGNEE:
 
PETRO RIVER OIL CORP
 
By:  ___________________________________
Name: Stephen Brunner
Title: President
 
 

 
 
 
-2-
